Citation Nr: 0126110	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to July 
1979 and from September 1981 to September 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The veteran was scheduled for and properly notified of a 
hearing before a member of the Board at the RO, which was to 
have been held in September 2001.  However, the veteran did 
not appear at that time, had not requested a postponement 
prior to the hearing date, and has not requested that the 
hearing be rescheduled or suggested good cause for his 
absence.  Accordingly, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 
20.702(d).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West and Supp. 
2001)).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The veteran maintains that he has a back disability which 
began in service.  The veteran's service medical records 
indicate that in March 1982 the veteran complained of back 
pain.  He reported that the pain started in January in his 
Achilles tendon and radiated to his lower back.  A VA 
outpatient report dated in April 1992 indicates that the 
veteran gave a 10-year history of numbness in his right lower 
extremity.  X-rays of the lumbosacral spine in April 1992 
revealed evidence of an old compressed injury of the L1 
lumbar vertebral body with some wedge deformity.  Minimum 
osteophytes were identified in the L5 vertebral body.  On VA 
examination in July 1997, an EMG revealed an abnormal study 
consistent with a right L4-L5 radiculopathy with evidence of 
acute denervation limited to the paraspinal muscles.  Since 
the service medical records reveal treatment for a back 
disability, with similar symptoms as those of a possible 
current back disability, the Board is of the opinion that a 
VA medical examination of the veteran's back, and a medical 
opinion as to whether any current back disability is related 
to the back disability treated in service, is necessary. 

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have provided treatment for his 
back disability since service.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, that have 
not been previously secured.  All 
records obtained should be associated 
with the veteran's claims file.  If 
the RO is unable to obtain any 
identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must 
describe to the veteran the efforts 
which were made in the attempt to 
obtain those records, and the RO must 
describe any further action to be 
taken by VA with respect to the claim.  
Copies of all correspondence to the 
veteran must be sent to the veteran's 
representative.

2. Then, the RO should schedule the 
veteran for a VA orthopedic 
examination to determine the current 
severity and manifestations of any low 
back disability.  All necessary tests 
and studies should be conducted 
including, but not limited to X-rays 
of the veteran's lumbosacral spine.  
The veteran's claims file must be made 
available and reviewed by the 
examiner.  After reviewing the 
veteran's service medical records, 
with specific reference to the March 
1982 service medical record, and the 
post service medical records, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not that any current back disability 
is related to service.  

3. The RO should then review the claims 
file to ensure that all of the above 
requested development has been 
completed.  In particular, the RO 
should ensure that the VA examination 
complies fully with the above 
instructions, if it does not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

5. When the foregoing actions are 
completed, the RO should readjudicate 
the veteran's claim for service 
connection for a back disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
or if a timely notice of disagreement 
is received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




